Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims:	

Action is in response to the claim filed on 10/26/2022.

	Claims 1-20 have been examined and are pending with this action. 

Response to Arguments
Applicant’s arguments filed in the amendment filed 10/26/2022, have been fully considered but are moot based on new grounds of rejection. The reasons set forth below.

Claim Rejections - 35 USC § 103
 Following is a quotation of 35 U.S.C. 103(a) which forms basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through invention is not identically disclosed or described as set forth in section 102 of this title, if differences between subject matter sought to be patented and prior art are such that subject matter as a whole would have been obvious at time invention was made to a person having ordinary skill in art to which said subject matter pertains.  Patentability shall not be negative by manner in which invention was made.

 factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining scope and contents of prior art.
2.	Ascertaining differences between prior art and claims at issue.
3.	Resolving level of ordinary skill in pertinent art.
4.	Considering objective evidence present in application indicating obviousness or no obviousness.

	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Agarwal et al  (2019/0310758) in view of Langer et al. (US Pub # 2015/0235367) and in further view of Pereira et al. (US Pub # 2020/0269131).


As per claim 1 Agarwal discloses a system for use of virtual reality (VR) and/or augmented reality (AR) with data center operations and cloud infrastructure services (Agarwal: [0016]: "The computing device may be mobile phone, laptop, smart television, or cloud-based account data that may be communicatively coupled to an AR system or device that can read or access the data from the local device.”), comprising:
one or more computer devices operating within a data center and including a processor and memory and providing a virtual reality and/or augmented reality (VR/AR) 0framework that enables the use of virtual reality and/or augmented reality with data center operations and cloud infrastructure services  (Agarwal: [0098, 0102 & Fig 28 & 29]: "FIG. 28 illustrates an example AR system framework. The Spatial AR system framework may include user interface (UI) components which include avatars that represent the physical location of users within a VR/AR meeting space & The Spatial XR framework or AR engine may receive the unity input and coordinate it or map with the input received from various AR-enabled applications or content providers and output the content through the Unity framework and back to the devices.”);
wherein the VR/AR framework receives real-time or near-real-time signals from physical data center equipment, servers, racks, sensors, or other physical devices, and other information  (Agarwal: [0336]: "In some embodiments, because the AR meeting space updates in real-time or near-real-time, AR/VR cloud system 206 may periodically refresh the data, i.e., refresh/receive the structured data from the media source(s) in the AR meeting space.”); 
wherein as the data center operator works within the cloud infrastructure or data center environment, and interacts with particular data center equipment, the VR/AR device displays a visualization or other information associated with the particular data center equipment or the data center environment (Agarwal: [0013]: "Upon detection of the thumb swipe or other gesture, the AR system may communicate with the mobile device, retrieve the image file or an image of whatever data the user is accessing, store or buffer on the cloud and communicate this data to the headset of the user, who may then see the 2D image become a 3D image through the AR glasses.”);
Agarwal does not explicitly teaches the measurement of position and movement.  

Langer however discloses wherein the system is accessible via a VR/AR device which includes sensors that measure the position, orientation, and movement of a data center operator within the cloud infrastructure or data center environment (Langer: [0042 & 0057]: "devices provide sensor data with varying confidence values, such as the device position by GPS sensor, digital compasses measure the orientation of the device with respect to north and inertial sensors provide the device orientation & the method is a method for determining a position and orientation of a device with respect to an object in an augmented reality application or robotic system navigation”).

It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Agarwal in view of Langer to figure out the measurement of position and movement.  One would be motivated to do so because this technique advantageously provides sensor data with varying values (Langer [0042]).
Modified Agarwal does not explicitly teaches data convergence layer or component operates to communicate and receive the information.
Pereira however discloses 
a data convergence layer or component that: receives information or data associated with physical data center equipment from sources including one or more of a ticket tracking system database, data center layout database, or knowledge management database  (Pereira: [053 & 0100]: "  The transaction layer 108 creates the update package and transmits the update package to the data centers 110 and 120, and the corresponding transaction layers 118 and 128 at the data center 110 and 120, respectively, handle and apply the update package  &  The game titles data store 410, in turn, interacts with a games database 412 to obtain the game titles for all the games that are available for the cloud gaming site. As new games are introduced, the games database 412 will be updated with the game code and the game titles data store 410 will be provided with game titles information for the newly introduced games.”). and

communicates data between the data center and other locations, via a network or cloud, to communicate information to and/or receive assistance from one or more remote data center specialists (Pereira: [053 & 0100]: "  The transaction layer 108 creates the update package and transmits the update package to the data centers 110 and 120, and the corresponding transaction layers 118 and 128 at the data center 110 and 120, respectively, handle and apply the update package  &  The game titles data store 410, in turn, interacts with a games database 412 to obtain the game titles for all the games that are available for the cloud gaming site. As new games are introduced, the games database 412 will be updated with the game code and the game titles data store 410 will be provided with game titles information for the newly introduced games.”).

wherein the data convergence layer or component operates to communicate and receive the information or data associated with the data center equipment between the data center and other systems or sources of data (Pereira: [ABS]: "  An online gaming service is provided, having two or more servers, the two or more servers being located in two or more data centers, including: a transaction layer implemented across the two or more servers, for handling synchronization between different sessions of a video game that are respectively executed by the two or more servers”).
based on the information received via the data convergence layer or component and associated with the particular data center equipment being examined, and overlaid upon a view of the particular data center equipment (Pereira: [0102]: "he identified data center may select a server at the data center to instantiate the game on the server. The server is selected based on the hardware/software capabilities available and the game requirements. The server may include a plurality of game consoles and the server may determine which one of the plurality of game consoles to use to load the game. The game console may be similar to an independent game console, or may be a rack-mounted server or a blade server. .”).

It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Agarwal in view of Pereira to figure out the convergence layer with racks and server.  One would be motivated to do so because this technique advantageously aids in for handling synchronization between different sessions of a video game.  (Pereira [ABS]).

Claims 7 and 13 are rejected based on rationale provided for claim 19.

As per claim 2 Agarwal/Langer/Pereira discloses the system of claim 1, wherein the data convergence layer or component enables communication of data between the data center and other locations, via a network/cloud, including one or more remote data center specialists (Agarwal: [0138]: "The AR framework may also include a computer virtualization layer that may perform functionality such as identifying the location of the various users. In an embodiment, if a user is attending an AR meeting from a remote location and the AR system includes a scan of both rooms, the AR system may provide the remote attendee a composite room which may account for the actual physical dimensions of his current room combined with the relative placement of avatars, people, and display objects within the room of the AR meeting he is attending.”).

As per claim 3 Agarwal/Langer/Pereira discloses the system of claim 1, wherein the visualization includes or is overlaid upon a displayed elevation of a rack, blade, slot, or other physical device of the data center to be examined (Agarwal: [0022]: "FIG. 2B is a block diagram illustrating an AR/VR system, according to some embodiments. In the example shown, a user 202 may be wearing AR/VR glasses 204 through which the AR/VR cloud system 206 makes visible either in augmented or virtual environment of data with which the user 202 may interact. Though the example shows glasses 204, in other embodiments, users may interact with the AR/VR cloud system using laptops, phones, wearables, glasses, or other devices.”).
As per claim 4 Agarwal/Langer/Pereira discloses the system of claim 1, wherein the data convergence layer or component enables receipt of information from other sources of data can include, including one or more of a ticket tracking system (database), data center layout (database), or knowledge management database  (Agarwal: [0138 & 0070]: "The AR framework may also include a computer virtualization layer that may perform functionality such as identifying the location of the various users & the AR system may track relationships and locations between the display objects, including the users/avatars and display elements, objects, or other data overlaying the physical environment ”). 
As per claim 5 Agarwal/Langer/Pereira r discloses the system of claim 4, wherein the information includes data center related analytics describing problems that have occurred with particular data center components (Langer: [041 & 0042 & 0057]: "The above proposed aspects of this invention allow solving the challenging robustness problem of existing approaches for vision-based localization when the localization is performed with respect to a complex object within a complex scene & devices provide sensor data with varying confidence values, such as the device position by GPS sensor, digital compasses measure the orientation of the device with respect to north and inertial sensors provide the device orientation & the method is a method for determining a position and orientation of a device with respect to an object in an augmented reality application or robotic system navigation”).

It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Agarwal in view of Langer to figure out the measurement of position and movement.  One would be motivated to do so because this technique advantageously provides sensor data with varying values (Langer [0042]).

As per claim 6 Agarwal/Langer/Pereira discloses the system of claim 4, wherein the information is gathered from multiple other systems or sources, and then filtered or otherwise processed to provide focused information for the data center operator (Langer: [041 & 0042 & 0057]: "The above proposed aspects of this invention allow solving the challenging robustness problem of existing approaches for vision-based localization when the localization is performed with respect to a complex object within a complex scene & devices provide sensor data with varying confidence values, such as the device position by GPS sensor, digital compasses measure the orientation of the device with respect to north and inertial sensors provide the device orientation & the method is a method for determining a position and orientation of a device with respect to an object in an augmented reality application or robotic system navigation”).

It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Agarwal in view of Langer to figure out the measurement of position and movement.  One would be motivated to do so because this technique advantageously provides sensor data with varying values (Langer [0042]).

Claims 8-12 & 14-18 are rejected based on rationale provided for claims 2-6.                     
                                                                         Allowable Subject Matter
Claims 19 & 20 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                                          
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449